Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). The State Bar has
                the burden of showing by clear and convincing evidence that Stefani
                committed the violations charged. In re Discipline of Drakulich, 111 Nev.
1556, 1566, 908 P.2d 709, 715 (1995).
                              After reviewing the record, we conclude that clear and
                convincing evidence supports the panel's findings as to the rule violations
                by Stefani. We also conclude that, based on the evidence, the panel's
                recommended discipline is appropriate.
                              Accordingly, we hereby publicly reprimand attorney Steven A.
                Stefani for violations of RPC 5.5, 8.1, and 8.4. Additionally, Stefani shall
                pay the costs of the disciplinary proceeding.   See SCR 120. The State Bar
                shall comply with SCR 121.1.
                              It is so ORDERED.


                                                                , C.J.
                                         Hardesty


                Va.°. ioc't
                       it                  , J.
                Parraguirre




                Che                                        Saitta


                                           , J.
                Gibbons                                    Pickering

                cc:   Steven A. Stefani
                      Chair, Southern Nevada Disciplinary Board Bar Counsel, State Bar
                      of Nevada
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A